19-05053-cag Doc#180 Filed 08/26/21 Entered 08/26/21 15:54:43 Main Document Pg 1 of
                                         2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: August 26, 2021.

                                                        ________________________________________
                                                                   CRAIG A. GARGOTTA
                                                           UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

                                  SAN ANTONIO DIVISION

  IN RE:                                         §
                                                 §       CASE NO. 19-50900-CAG-7
  LEGENDARY FIELD                                §
  EXHIBITIONS, LLC, ET AL,                       §
                                                 §       CHAPTER 7
         DEBTORS.                                §
                                                 §
                                                 §
  COLTON SCHMIDT, INDIVIDUALLY                   §
  AND ON BEHALF OF OTHERS                        §
  SIMILARLY SITUATED; ET. Al.                    §
                                                 §
         PLAINTIFFS,                             §        ADV. PRO. NO. 19-05053
  v.                                             §
                                                 §
  AAF PLAYERS, LLC, ET AL.
       DEFENDANTS.                               §

                     ORDER ABATING PHASE 1 SCHEDULING
               ORDER DEADLINES AND SETTING STATUS CONFERENCE

         The Court has considered the Agreed Joint Motion to Abate Phase 1 Scheduling Order

  Deadlines and Set Status Conference and enters the following Orders:


                                          PAGE 1
19-05053-cag Doc#180 Filed 08/26/21 Entered 08/26/21 15:54:43 Main Document Pg 2 of
                                         2



         IT IS ORDERED THAT all current deadlines established in the Parties’ Agreed Phase 1

  Scheduling Order as it has been amended from time to time (See Docket No.’s 135, 147, 155, 171).

         IT IS FURTHER ORDERED THAT the Class Certification currently set for October 7,

  2021 is continued to a date to be set by the Court.

         IT IS FURTHER ORDERED THAT a status conference will be held at a time the Court

  will schedule by separate directive according to the Court’s usual procedures for setting hearings.

  Notice given on the Docket.

                                                  ###

  Submitted by:

  Brian S. Engel
  Barrett Daffin Frappier Turner & Engel, LLP
  580 La Ventana Pkwy.
  Driftwood, TX 78738
  (512) 687-2503
  (512) 477-1112
  brianen@bdfgroup.com




                                            PAGE 2
